Per Curiam.
In this, a personal injury action, the plaintiff upon the trial obtained a verdict against the defendants. Prom an order denying their alternative motions for judgment or a new trial, the defendants appeal to this court.
The principal question raised upon this appeal is whether the evidence sustains a verdict against these defendants. Plaintiff received an injury while attending a performance billed and advertised as “Miller Bros.’ 101 Eanch Wild West Show” by the breaking of a board used as a seat. The defendants claim that they were not the proprietors of or persons conducting the show, but that a corporation organized with the name “101 Banch Wild West Show” and the Bobbins Company conducted the show, and that the defendants individually were mere salaried agents. Concededly the evidence did not establish the existence of such a corporation de jure. There was some evidence tending to show that these defendants and two other brothers organized a company which thereafter conducted the show as a de facto corporation. On the other hand it appeared that the show was advertised as above stated, indicating that Miller Brothers were the proprietors; that the two defendants against whom the verdict was rendered were present at performances, assuming a general direction of the business connected with the show, and that a contract under which the show was being conducted was made by Miller Brothers, as individuals, and not by the corporation. In this condition of the evidence it was clearly a question of fact for the jury whether the show was being conducted by the defendants as individuals or by a de facto corporation. The verdict of the jury involving a finding that the show was being conducted by the defendants as individuals is sustained by ample evidence. We find no errors in the rulings of the court admitting evidence or in the charge submitting the case to the jury. The motions of the defendants were properly denied.
Affirmed.